 TEAMSTERS LOCAL 85Teamsters and Auto Truck Drivers Local 85, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and UnitedCalifornia Express & Storage Co., Inc., d/b/a U.C.Moving Services and Teamsters and Auto TruckDrivers and Helpers of Alameda County, Local No.70, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 20-CD-506 and 20-CD-507May 17, 1978DECISION AND ORDER QUASHING NOTICEOF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by United California Express &Storage Co., Inc., d/b/a U.C. Moving Services,herein called the Employer, alleging that Teamstersand Auto Truck Drivers Local 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Respondentor Local 85, had violated Section 8(b)(4)(D) of the Actbyengagingincertain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to its members rather than to employees of theEmployer represented by Teamsters and Auto TruckDrivers and Helpers of Alameda County, Local No. 70,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledthe Intervenor or Local 70.Pursuant to notice, a hearing was held beforeHearing Officers Miguel A. Gonzales and Paula J.Paley on February I and 25, 1977, respectively. Allparties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses.and to adduce evidence bearing on the issues.'Thereafter, the Employer and Local 85 filed briefs.The Board has reviewed the rulings of the HearingOfficers made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding. theBoard makes the following findings:I THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-Subsequent to the close of the hearing in this proceeding the Boardreceived Local 85's motion to submit a late exhibit. Although we do notconsider this exhibit as particularly significant for purposes of resols ing theissues before us in this proceeding. the proffered exhibit does relate to newevidence which is not clearly irrelevant In view of the fact that the motionis unopposed. the motion is hereby granted and the affidavit is hereby re-ceived into evidence.ployer, a California corporation with its principalplace of business in Oakland, California, is engagedin the business of providing commercial and residen-tial moving services. The Employer has annual grossrevenues in excess of $500,000 and derives gross rev-enues in excess of $50,000annually from storage ofgoods received from directly outside the State of Cal-ifornia. The Employer also derives annual gross reve-nues in excess of $50,000 from shipment of goodsfrom the State of California to customers locatedoutside the State of California. The parties also stipu-lated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.11. THF I ABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 85and Local 70 are labor organizations within themeaning of Section 2(5) of the Act.III TIIF DISPUTEA. Background and Facts of the DisputeThe Employer is an Oakland-based moving com-pany which provides both residential and commer-cial moving services. Its employees have been in thepast and continue to be represented by Local 70. TheEmployer is currently a party to a collective-bargain-ing agreement between the Bay Area HouseholdGoods Movers Association and Teamsters Locals 70and 315. This agreement was entered into after un-successful attempts to negotiate the Area-Wide Mas-ter Household Movers Agreement between certainemployer associations representing Bay Area em-ployers 2 and Teamsters Locals 70, 85, 287, and 315in 1976. The Employer is not a party to any collec-tive-bargaining agreement with Local 85.3The present controversy centers around Local 85'scontention that a long-established practice of themoving industry in the Bay Area requires an employ-er who accepts a commercial job in the jurisdictionof a Teamsters local, other than the local with whichit has a contract, to hire helpers from the hiring hallof the local in whose jurisdiction the work is to beperformed.4! The employers were represented hb the California Trucking Associationon behalf of San Francisco Movers. Inc .and the Santa Clara County Mov-ing and Storage Association. and bs the San Francisco Employers Councilon behalf of the Bas Area Household Goods Movers Association3Although between 1971 and 1976 U C. Moving Services owned Merrill'sTransfer & Storage Compan? which had a collective-bargaining agreementwith Local 85 during this period. we do not find these facts relevant to thisproceeding.4According to Local 85. this practice requires an Oakland-based employ-(Continued)236 NLRB No. 22157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 15, 1976, U.C. Moving Services em-ployees represented by Local 70 attempted a com-mercial moving job in San Francisco at the BechtelCorporation. They were met by Local 85 picketswhich were withdrawn only when the Employerhired Local 85 helpers for the job under protest. TheEmployer's employees initiated a grievance for lostwages which was eventually settled by the Employer.On January 4, 1977, U.C. Moving Services em-ployees attempted another commercial moving job inSan Francisco, this time at the Bank of America.They were again met by Local 85 pickets. This cus-tomer did not permit the U.C. Moving Services em-ployees to perform the work because of the presenceof these Local 85 pickets. Members of Local 70 againinitiated grievances for lost wages which were subse-quently settled by the Employer. Charges were filedby the Employer following each picketing incident.The two cases were consolidated and hearings wereheld on February 11 and 25, 1977.Agents of Local 70 advised the job steward em-ployed at U.C. Moving Services that, while theywould not oppose the filing of grievances regardingthe disputed work, Local 70's official position was tosupport Local 85's claim to the work. At the hearing,Local 70 officially disclaimed its interest in the dis-puted work. However, throughout the hearing indi-vidual members of Local 70 employed by U.C. Mov-ing Services asserted claims to the disputed work.B. The Work in DisputeThe work in dispute, as described in the amendednotice of hearing, consists of all services in connec-tion with the moving and packaging of goods, equip-ment, and supplies at locations within the city andcounty of San Francisco and the county of San Ma-teo, including the packaging of office equipment forBechtel Corporation at 141 Battery Street, and at theBank of America facility at I South Van Ness Ave-nue, San Francisco, California.C. The Contentions of the PartiesThe Employer contends that Local 70's disclaimeris ineffective, and that a cognizable work assignmentdispute exists within the meaning of Section8(b)(4)(D). The Employer contends that, on the basisof its collective-bargaining agreement with Local 70,its preference, past practice, relative skills and train-er. such as IU.(C Movsing Services. to use L ocal 85 helpers when performinga commercial move in the city and counts of San Franciscol and the counitof San Mateo. the areas which comprise the geographical jurisdiction ofLocal 85ing, efficiency and economy of operation, and poten-tial dislocation of its work force, the disputed workshould be awarded to its employees.Respondent Local 85 and Intervenor Local 70contend that, because of Local 70's official disclaim-er, no cognizable work assignment dispute exists. Inthe alternative, if a cognizable dispute is found, Lo-cal 85 claims that the work should be awarded to itsmembers on the basis of industry practice, the agree-ment between itself and Local 70, and loss of employ-ment.D. Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes which give rise to charges un-der Section 8(b)(4)(D) of the Act, but the Board'sauthority under this section is limited to the resolu-tion of actual disputes between competing groups ofemployees. Thus, it is well established that a cogniza-ble work assignment dispute no longer exists whenone of the competing unions or parties effectivelyrenounces its claim to the work in question.5In thepresent case we find that Local 70 effectively re-nounced its claim to the disputed work and that thisdisclaimer was not vitiated by any equivocal conducton the part of Local 70 or by the independent con-duct of individual members of Local 70. We notethat Local 70 made its disclaimer known to its mem-bers and jointly appeared with Local 85 at the 10(k)hearing where it clearly and unequivocally repeatedits disclaimer for the record. The fact that Local 70routinely transmitted grievances filed by some of itsmembers as a result of the incidents which precipi-tated these proceedings does not invalidate its dis-claimer. In these circumstances Local 70 was doingnothing more than attempting to fulfill its obligationas statutory bargaining representative of these indi-viduals. We note particularly that Local 70 made itknown to grieving members that, although griev-ances were being transmitted, Local 70's official po-sition was to support Local 85's claim to the workand that Local 70 would not participate in the pre-sentation of the grievances at the formal grievancehearing.6Similarly, Local 70's disclaimer was not in-validated by the fact that individual members of Lo-cal 70 initiated grievances and continued to claim thework in question following their representative's dis-N L R. vB. Plasterers' Local Union No. 79, Operative Plastererr' & Ce-oten!r asons' International Assn., 4 FL ( IO, et al. Texas Stare Tile & Ter-razzo (Co]. 404 U.S. 118. 134 135 (1971): Laborers' Internartional Union ofNSorth America. Local 935, A.FL CIO (C & S Construction Co., Inc.), 206NLRB 807 (1973).: Sheet Melal Workeri Local Union No 465 (Thorpe Insula-ti (on Coipmnl), 198 NLRB 1245 (1972).'Contrast Brotherhood of Teanirters & Auto TrucA Drivers Local No 85,Interntational Brotherhood of Teamsnters. (hauffeurr, Warehousemen andtIrlprieri l America (Pa(lfi i MaUritime Associarion). 224 NLRB 801 (1976).158 TEAMSTERS LOCAL 85claimer. It is apparent that these individuals' contin-uing claims to the work were at least in part fueledby the Employer's precipitate settlement of theirgrievances which thereby obviated a formal test ofLocal 70's disclaimer. To find Local 70's disclaimerrendered ineffective solely on the basis of the inde-pendent activity of some individual members wouldundermine Local 70's position as statutory bargain-ing representative and would counter the well-estab-lished principle of exclusive representation,' particu-larly in the absence of convincing evidence thatLocal 70's disclaimer was equivocal.8Accordingly, inthese circumstances we find that competing claims tothe disputed work within the meaning of the Act nolonger exist and we shall therefore quash theamended notice of hearing issued herein.ORDERIt is hereby ordered that the amended noticehearing issued in this case be, and it herebyquashed.ofIs,MEMBERS JENKINS and MURPHY, dissenting:Contrary to our colleagues in the majority, wewould find that there is reasonable cause to believethat Section 8(b)(4)(D) of the Act has been violated,7 Cf. Emporium Capwell Co. v. Western Addition CommuniOs Organimation.420 U.S. 50 (1975). Contrary to allegations in the dissent, our positionherein is consistent with the well-established principle that a jurisdictionaldispute subject to the Board's 10(k)jurisdiction is a dispute between two ormore groups of employees asserting active rival claims to the same work. Itis equally well established. however, that only a labor organization or itsagent can violate Sec. 8(bX4)XD) and trigger our jurisdiction under Sec10(k). Further, the exclusive representative of any of the rival groups ofemployees in a jurisdictional dispute is entitled to speak on behalf of itsgroup. If the representative of a group of employees to which disputed workhas been assigned disclaims the work, then the Board must decide, withinthe context of exclusive representation. whether subsequent acts by both therepresentative and the represented are consistent with the disclaimer See,e.g.. Brotherhood of Teamsters and Auto Truck Drisers, Local 70, Inernatllin-al Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helper of A mer-tca, Inc. (Hills Transportraion Co.), 136 NLRB 1086 (1962).We view Local No. 2 of Detroit, Bricklayers, Masons, and Plasterers Inter-national Union of America, AFL-CIO (Decora. Inc.). 152 Ni RB 278 (1965Ltand subsequent cases relying thereon, as factually distinguishable and notdispositive of the issue of the effectiveness of Local 70's disclaimer. In eachof those cases there was evidence not only of continuing claims to disputedwork by individual members of the ostensibly disclaiming union. but also ofconduct by union agents who condoned or gave affirmative support to thoseclaims although not required to do so in fulfillment of their statutory dutiesof representation. For example, at a meeting between union agents. at leastone employee, and employer agents in Decora. the business agent for thedisclaiming union local admitted pressure from his international and then"acquiesced" in the competing local's claim. At this same meeting, however.the agent made no apparent attempt to disavow continuing claims made inhis presence by a member of his union. In addition, the disclaiming localdid not appear and affirmatively state its disclaimer at the subsequent 10(kland, since clearly there is no agreed-upon method forthe voluntary adjustment of the present dispute, thatthis dispute is properly before the Board for determi-nation. Our decision in Local No. 2 of Detroit, Brick-lavers, Masons, and Plasterers International Union ofAmerica, AFL-CIO (Decora, Inc.), 152 NLRB 278(1965)., and its progeny 9 require a finding that Local70's disclaimer of the disputed work was vitiated bythe continuing claims of its members and the equivo-cal conduct of its agents. It is apparent that Local 70members have consistently asserted their claim to thedisputed work as evidenced by the filing of griev-ances and their testimony at the 10(k) hearing. Wealso note that, while Local 70 took an "official" posi-tion consistent with Local 85's claim to the disputedwork, it does not appear that representatives of Local70 affirmatively sought to remove its members fromthe jobsite when the picketing incidents took place:nor did it take any steps designed to discourage Lo-cal 70 members from performing the work in ques-tion. It also appears that, while Local 70 announcedits "official" position to the membership, on severaloccasions in "off the record" conversations its repre-sentatives made statements to at least one membersupportive of his claim to the disputed work. Thus, inthese circumstances we would find that the disclaim-er is ineffective and that it has not removed the pres-ent controversy from the purview of Section 10(k) ofthe Act on the basis of Decora. We do not view theminor factual distinctions between this case and theDecora case raised by our colleagues in the majorityas requiring a different result.The majority, in relying on Local 70's disclaimer inthe face of continuing claims to the work by theemployees it represents, ignores the fact that jurisdic-tional disputes occur between groups of employees,not between local unions, and our awards are madeto groups of employees, not to local unions. There isno question but that there is reasonable cause here tobelieve that a labor organization violated Section8(b)(4)(D) of the Act. The sole issue now before us iswhether that same labor organization thereafter ef-fectively withdrew its claim. On the facts before us,hearing despite its members' contiiuing claims ti the disputed work Iheahove facts or similar evidence of contradictors heh.lsior hs .ifenlis of thedisclaiming union led to the Board's findings that the dlsclalnler in In)tirnand its progeny were clearly hollow gestures. Since the record herein doesnot reveal comparable circumstances. our dissenting colleagues' rehance onthose cases is misplaced.9 See, e g., Operatve Plastereri and (emen t il a oni ' International .4 .., sl.Ion of the I nilted Statre and (' nada, L.- al 80. 4 f'1 (C10 (Ja A F bert ond(ronpanl). 226 Nl.RB 242 (1 976l: nlted SteellorAer iof .4meril a, 4f1.(10. ct/ a[ ( ,otinental ( il, ( (ntipain In ). 202 Nl RB 652 I 1973i159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe find that its disclaimer was ineffective.'°The resultreached by the majority promotes gameplaying, inhi-bits the establishment of industrial peace, and dero-T' Ihus. the majlrily's attempt to distinguish Decora on the basis that afactor in that case was the ambiguous behavior of agents of the disclaimingunion must faill For the crux of the issue is whether two groups of emploveesclaim the work in dispute. and. clearly, such is the case here. Cr. Local 153.Inrernaitnal Brotherhood of Electrical Workers, AFL-CIO (Commercialgates from proper discharge of our obligation to ad-minister the Act.Accordingly, we would proceed to determine themerits of the dispute.Electronics, Inc.),. 197 NLRB 934. 934-935 (1972): and Local 1291, Interna-tional Longshoremen's Association. AFL CIO1 (Pocahontas Steamship Compa-nl), 152 NLRB 676. 678-680 (1965).160